DETAILED ACTION


This Office Action is in response to the amendment filed on June 3, 2021.  Primary Examiner acknowledges Claims 1-20 are pending in this application, with Claims 1-20 having been currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on June 3, 2021, Pages 13-15 have been found convincing to the Primary Examiner in light of the amendments to the claims. In particular, on Page 13, Last Paragraph to Page 14, First Paragraph, Applicant states the structure and orientation of the location of the PIP with respect to the patient interface provides a particular advantage - “The PIP in the amended claim 1 is controlled by backward control by placing the valve in the path of the gas flow after the gas leaves the patient interface.” This concept of the structure and orientation of the location of the PIP with respect to the patient interface is recited in the newly amended claims which explicitly state “a primary duct comprising a proximal end and a distal end, wherein the proximal end is connected to a gas supply, the distal end is connected to a three-port valve, and a patient interface is located between the proximal end and the distal end”.  This aforementioned explicit recitation together with the previously recited limitations of 
Upon completion of an updated search, Primary Examiner located Estes et al. (6,932,084) which appears to address the concepts of the “deactivation of the controller” by the setting of a “value [to] zero”, as recited within the instant claim listing and shown in Column 1, Lines 60-65; Column 2, Lines 5-10; Column 4, Lines 20-25; Column 10, Lines 50-55; Column 11, Lines 5-10 and 25-30; Column 12, Lines 15-20 and 45-50; Column 15, Lines 10-45; Column 18, Lines 35-40; Column 24, Lines 15-20; Column 28, Lines 35-45 (Claim 23) and Column 29, Lines 30-35 (Claim 33).  Within the extensive disclosure of Estes ‘084, Estes states the relationship of setting ‘the baseline pressure (greater than or equal to zero and conceptually equal to EPAP’ was a known manner of controlling the operation of the breathing support device, wherein “the minimum pressure will, of course, be at least zero and preferably, a threshold pressure sufficient to maintain pharyngeal patency during expiration” (Column 10, Lines 50-55). Consequently, it appears Estes appears to disclose the features of the activation and deactivation of the controller which will yield the switch between and PPEP or PIP controlled device.  Yet, Estes alone or in combination with the prior art made of record does not appear to disclose, teach, fairly suggest, or provide a reasonable expectation of resultants from a finite number of solutions (Obvious to Try), which would support the specific structure and relationship as claimed in the instant claim listing whereby the “primary duct comprising a proximal end and a distal end, wherein the proximal end is connected to a gas supply, the distal 
Turning to the original specification as filed, regarding the concept of “criticality” of this specific structure and relationship as claimed, it appears this specific orientation yields “two pressure relief valves” cooperatively connected to a “three port valve” along a “primary duct” provides a particular advantage, solves a stated problem, serves a purpose, and is an unexpected result compared to known three way valves (as discussed in Para 0058 and 0059) as well as two port valve (as discussed in Para 0061) constructions.  In particular, the original specification as filed, sates this specific structure and orientation provides “the back pressure from this three-port valve was negligible” (Paras 0060 and 0061) among known constructions and has the benefit of allowing for “continuously switching the flow of gas from the inlet port to the first outlet port and the inlet port to the second outlet port.” (ORG SPEC: Para 0035-0036, 0048, and 0049). Thus, the specific structure and relationship as cited in the claims appears to be critical, is not represented in the prior art made of record, and thus could only be arrived at by utilizing impermissible highlight gleaned from Applicant’s disclosure.  
Therefore, in light of the aforementioned reasoning, Claims 1-20 have been deemed allowable over the prior art made of record. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785